Citation Nr: 1733204	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-19 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse (appellant) 

ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  He died in May 2014.  The appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision, which in pertinent part, granted service connection for PTSD, rated 30 percent, and denied service connection for obstructive sleep apnea syndrome.  In January 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is in the record.  In July 2010, these matters were remanded for additional development.  The Board also remanded the matters of service connection for bilateral hearing loss, tinnitus, and hypertension.  Service connection for those disabilities was granted in March 2013 and April 2017 rating decisions.  Consequently, those issues are no longer before the Board.  An interim June 2013 rating decision increased the rating for PTSD to 70 percent, effective December 26, 2007.

In May 2014, the appellant submitted a request to be substituted for the Veteran as the claimant in his VA claims pending at the time of his death.  The Agency of Original Jurisdiction (AOJ) determined that she was eligible to become a substitute claimant as the Veteran's surviving spouse.   

The issue of service connection for sleep apnea is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action is required.



FINDING OF FACT

At no time under consideration is the Veteran's PTSD shown to have been manifested by symptoms greater than productive of occupational and social impairment with deficiencies in most areas; symptoms of PTSD productive of total occupational and social impairment are not shown.


CONCLUSION OF LAW

A rating in excess of 70 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  This appeal is from the rating decision that granted service connection and assigned a disability rating and an effective date for the award.  Accordingly, the purpose of statutory notice was met, and such notice was no longer necessary.  A statement of case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  At the January 2010 Travel Board hearing, the undersigned identified the issue and notified the Veteran of evidence necessary to substantiate his claim.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there was compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

Regarding VA's obligation to assist the Veteran, VA secured the Veteran's pertinent VA and private treatment records.  He was afforded VA examinations in December 2008, August 2010 and April 2013.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.

Legal criteria 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.   

PTSD is rated under the criteria in 38 C.F.R. § 4.130, Code 9411.  A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.    

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms listed in Code 9411 (and the General Rating Formula for Mental Disorders).  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  

When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.   

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)) at 32.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  [Notably, under a revision to the governing regulation, VA's endorsement of DSM-IV is superseded by endorsement of DSM-V, which does not incorporate use of the GAF scale.  However, as the Veteran's claim arose when the prior criteria were in effect, GAF scores may be considered as evidence bearing on the severity of the disability.  38 C.F.R. § 4.126(a).] 

When the appeal is from the initial rating assigned with the award of service connection, the assignment of "staged" ratings for distinct periods of time when various degrees of disability were shown are for consideration.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

When a question arises as to which of two ratings under a particular code applies, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.   
Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

June and July 2008 private treatment records note the Veteran's reports of anxiety, hyper-vigilance, fluctuating moods, nightmares of disturbing images, flashback of war, insomnia, crying spells, anger and explosive responses.  He reported that the war in Iraq exacerbated his symptoms and that violence on television reminded him of his experiences in Vietnam.  A GAF score of 44 was assigned in June 2008.  In July 2008, he presented with a neat appearance, appropriate speech, depression, "symptoms consistent with posttraumatic stress disorder" and friendly cooperative behavior.  His affect was flat and blunted.  His judgment was good, but memory was somewhat impaired.  He endorsed having hallucinations involving smells and sounds and sleep disturbances.  He denied suicidal and homicidal thoughts.  The diagnoses were chronic and severe PTSD and major depression.  A GAF score of 42 was assigned. 

On December 2008 VA examination, the Veteran reported that he was in the automotive business for 30 years, but his business was failing.  He reported diminished interest in significant activities.  He explained that he used to go fishing but had not done so in years.  He avoided social interaction with others and found no enjoyment in being around others.  He reported being irritable, easily frustrated and hypervigilant.  He dealt with anger and irritability by withdrawing and isolating himself.  He stated that he did not trust anyone and described his detachment and estrangement from others as significant.  He reported difficulty sleeping and that he made holes in bedsheets from "running" in his sleep.  The examiner noted that the Veteran had a restricted range of affect.  His thought process was noted to be logical, linear, goal directed and devoid of psychotic material.  He was cooperative and his judgment and insight were intact.  His speech was normal; however, the examiner noted limited inflection in his voice.  It was noted that he presented with a depressed mood and that his affect was flat and blunted.  He denied suicidal or homicidal ideation, and did not report any hallucinations.  The diagnosis was PTSD; the examiner opined that the PTSD had a detrimental effect on the Veteran's social functioning.  He noted that whether or not the Veteran's PTSD interfered with his employability was uncertain because it was unknown whether his business was failing due to PTSD or due to other reasons.  A GAF score of 51 was assigned.

Private clinical records from May 2009 and December 2009 note the Veteran's reports of insomnia, nightmares and flashbacks severe enough to bring on crying spells, hypervigilance, fear and anxiety.  He reported being easily provoked to anger and easily frustrated.  He reported that he lost interest in his business and allowed it to fail.  The psychologist noted that the Veteran's thought process was illogical and opined that the Veteran's PTSD symptoms decreased his ability to function effectively in the occupational world.  It was noted that the Veteran's mood was depressed and his affect was sad.  The Veteran endorsed suicidal ideations, noting that the thoughts "come and go." A GAF score of 42 was assigned in both May 2009 and December 2009. 

At the January 2010 hearing before the undersigned, the Veteran testified that he did not trust people and preferred to be alone.  His wife testified that he did not enjoy being around others and never wanted to go out.   

An April 2010 VA treatment record notes the Veteran's report of losing a good friend weeks earlier.  He denied feeling depressed but reported difficulty knowing his feelings or what depression was for him.  He reported low energy, "on and off" concertation and an "average" appetite.  He denied a history of hearing voices or seeing things.  He reported flashbacks set off by the sound of helicopters, and nightmares of combat trauma a few times a week.  He reported intrusive thoughts, paranoia, irritability, hypervigilance and being easily startled.  A GAF score of 47 was assigned.

A July 2010 VA treatment record notes the Veteran's report of feeling depressed approximately three days a week.  He reported very low energy level, "cloudy concertation" and difficultly sleeping.  A GAF score of 46-47 was assigned. 

On August 2010 VA examination, the Veteran reported that he was seeing a psychologist twice a week which was helpful.  He reported that on a typical day, he would drive around, visit a mall or go to the park.  His self-reported symptoms included: intrusive memories which increased in frequency since the last examination, sleep disturbances, distressing dreams, flashbacks, concentration difficulties, irritability, hypervigilance, diminished interested in significant activities and emotional numbing.  He reported that he had been with his wife for 32 years and had a very close relationship with her and a good relationship with his son.  The examiner noted that the Veteran was alert and oriented.  His behavior was appropriate; his mood was euthymic; and his thought processes was linear and goal directed.  The examiner noted that there was no evidence of delusions, hallucinations or disorganization.  The Veteran denied suicidal or homicidal ideations.  The diagnosis was PTSD.  The examiner opined that the Veteran's symptoms of PTSD caused significant impairment in social functioning as evident by a lack of close friendships, social isolation and anger towards others.  A GAF score of 50 was assigned.   

In an August 2010 letter, the Veteran's private treating psychologist, R.H., Ph.D., stated that he had been treating the Veteran bi-weekly for the past 3 years and opined that the Veteran met the criteria for a higher rating for PTSD.  He stated that, "Veteran's marriage is intact but his livelihood has been taken away from him as he was forced to give up his business due to his inability to properly management it." He noted that the "Veteran's insomnia and CPAP prescribed sleep apnea created an exacerbation in symptomology as his nightmares coupled with sudden wake ups create extreme aggravations and agitations making his waking hours incredibly stressful."  He noted that the Veteran did not have any close friends and was distrustful of others.  A GAF score of 42 was assigned.  An October 2011clinical record notes a GAF score of 40.  In an April 2013 letter, Dr. R.H. reiterated the Veteran's symptoms and their impact on his social and occupational life. 

On April 2013 VA examination pursuant to the Board's remand, the Veteran reported having very good relationship with his wife and son.  He was taking psychotropic medication and was experiencing moderate therapeutic benefit.  He reported experiencing more frequent espidoes of intrusive daytime ideations depicting military trauma and distressing nightmares occurring once or twice a week.  He reported feeling detached or estranged from others and a restricted range of affect.  He also reported difficulty falling sleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startled response.  He endorsed having a moderate level of impairment in attention and concertation and memory skills.  The examiner noted that the Veteran displayed appropriate behavior and that his thought process was logical, linear and goal directed.  The Veteran denied a history of suicidal or homicidal ideation.  The diagnosis was chronic severe PTSD.  The examiner opined that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other areas of functioning.  The examiner further opined that the Veteran possessed the necessary skills and insight to manage his financial affairs, noting that he reported being responsible for managing the family's finances. 

Analysis 

Based on a review of the entire record, the Board finds that at no time under consideration is the Veteran's PTSD shown to have been manifested by symptoms and impairment that more nearly approximate the criteria for the next higher, 100 percent, schedular rating.  While the PTSD symptoms are shown to have caused impairment in areas such as work, social relations, memory, and mood, the PTSD is not shown to have been characterized by symptoms productive of total occupational and social impairment.  Throughout, he has been described as oriented, alert, and cooperative.  He generally exhibited normal cognitive functioning and speech, as well as goal-directed thought processes, and an ability to maintain activities of daily living, including dressing, managing his family's finances and regularly attending treatment sessions.  While he occasionally reported suicidal ideation, he consistently denied any unusual thought content.  There was no evidence of paranoia or psychosis.  His PTSD symptoms presented predominantly as intrusive thoughts, hypervigilance, isolation, sleep disturbance, and mild memory (he described his memory as "somewhat impaired").  He remained married and reported a very good and close relationship with his wife and son.  VA examiners opined that the Veteran's psychiatric symptoms were productive of functional impairment no greater than occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and/or mood.  The statements/letters by the Veteran's private psychologist also present (including by the GAF scores (in the low 40s) assigned) a psychiatric disability picture of serious occupational and social impairment consistent with the 70 percent rating assigned, but not one of total occupational and social impairment.  These factors all weigh against a finding that the Veteran's PTSD resulted in total occupational and social impairment at any time under consideration. 

The GAF scores assigned for the  PTSD do not suggest that it resulted in total occupational and social impairment. The scores assigned by VA examiners and by the Veteran's private treating psychologist most consistently ranged from 40-51(his private psychologist's scores more in the lower end of that range and VA examinations scores more in the higher end of that range); such scores do not reflect total occupational and social impairment, and do not provide a separate basis for the assignment of a 100 percent rating.

Neither the appellant nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, an April 2014 rating decision awarded the Veteran a total disability rating based on individual unemployability (TDIU), effective from February 2009.  Therefore, the matter of entitlement to a TDIU rating is not before the Board.


ORDER

A rating in excess of 70 percent for PTSD is denied. 


REMAND

The July 2010 Board remand was in part for an examination to ascertain the nature and likely etiology of any sleep disorder separate and distinct from the Veteran's PTSD.  Responding to specific questions posed by the Board, the April 2013 VA examiner identified the Veteran's disability as obstructive sleep apnea and noted that while the Veteran had a number of sleep related symptoms, some of which may have been caused by his PTSD, "his sleep apnea is obstructive which means there is a physical obstruction causing sleep apnea" and opined that the Veteran's sleep apnea was not caused by or a result of his PTSD. 

However, the opinion offered on the April 2013 examination was not fully responsive to the questions posed by the Board in its remand.  Specifically, the opinion did not respond directly to the question of whether or not the Veteran's sleep apnea was aggravated by the service-connected PTSD (which the Board is required to consider).  Accordingly, a remand for an addendum medical advisory opinion is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998)

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be forwarded to the VA examiner who examined the Veteran in April 2013, and provided the opinion then offered.  (If that examiner is unavailable, or unable to provide the addendum opinions sought, the record should be forwarded to another appropriate physician for review and the opinions sought.)  Based on review of the record, the consulting provider should respond to the following:

Was the Veteran's sleep apnea at least as likely as not aggravated by his service connected PTSD?   If the opinion is to the effect that the Veteran's PTSD aggravated his sleep apnea, the examiner should identify, to the extent possible, the degree of disability (including symptoms/pathology/impairment) that resulted from the aggravation.

The consulting provider must include rationale with the opinion.  

2.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the appellant and her representative opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


